DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.

 Response to Arguments
Previous rejection of claims 1-15 under 35 USC 112(b) has been withdrawn in accordance with Applicants’ amendment.

Examiner’s Reasons for Allowance
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein the decapsulating comprises removing from the packets an overlay network identifier corresponding to a source overlay network for the packets; after the decapsulating, modifying each of the packets to include the overlay network identifier, thereby generating modified network traffic”, in combination with the rest of claim limitations of amended claim 1.
Independent claims 6 and 11 recite the same allowable subject matter as in Claim 1, thus, claims 6 and 11 are allowed for the same reasons of claim 1.
Dependent claims 2-5, 7-10, 12-15, 16-18 are allowed based on the same reasons by virtue of their dependency of independent claims 1, 6, and 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461